Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.1 Page 1 of 15



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MEDMARK OF KENTWOOD, a Michigan
Corporation, and JOHN DOE #1 and JOHN DOE #2,
as individuals,
                                             Case No.:
                Plaintiffs,
                                             Hon.
v

KENT COUNTY COMMUNITY MENTAL
HEALTH AUTHORITY, d/b/a NETWORK 180, a
Community Mental Health Authority under Section
330.1205 of the Michigan Mental Health Code,

               Defendant.

                                       COMPLAINT

       Plaintiffs, MedMark of Kentwood ("MedMark"), John Doe #1 and John Doe #2, bring

this Complaint against Kent County Community Mental Health Authority d/b/a Network 180

("Network 180"), for violations of the Americans with Disabilities Act ("ADA"), 42 U.S.C. §

12101 et seq., and Section 504 of the Rehabilitation Act of 1973 ("Section 504"), 29 U.S.C. §

794, et seq.

                             PRELIMINARY STATEMENT

       1.      Drug overdoses killed approximately 72,000 Americans in 2017 – a record

number that reflects a rise of nearly 10% from 2016's numbers, according to the Centers for

Disease Control. https://www.cdc.gov/nchs/nvss/vsrr/drug-overdose-data.htm.

       2.      According to the New York Times, the death toll attributed to drug overdose is

"higher than the peak yearly death totals from H.I.V., car crashes or gun deaths." Margot

Sanger-Katz, Bleak New Estimates in Drug Epidemic: A Record 72,000 Overdose Deaths in
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.2 Page 2 of 15



2017, The New York Times, August 15, 2018, https://www.nytimes.com/2018/08/15/

upshot/opioids-overdose-deaths-rising-fentanyl.html.

       3.      Medication-Assisted Treatment ( "MAT") utilizes medications in combination

with counseling and behavioral therapies to stabilize brain chemistry, block the euphoric effects

of opioids, relieve physiological cravings, and normalize body functions. Studies have shown

that MAT reduces drug use among opioid addicted persons. According to Dr. Nora Volkow,

Director of the National Institute on Drug Abuse: “Medications can be helpful in [the]

detoxification stage, easing craving and other physical symptoms that can often trigger a relapse

episode. However, this is just the first step in treatment. Medications have also become an

essential component of an ongoing treatment plan, enabling opioid-addicted persons to regain

control of their health and their lives.” (Testimony of Nora D. Volkow, Senate Caucus on

International Narcotics Control, M.D., America’s Addiction to Opioids: Heroin and

Prescription Drug Abuse, 14 May 2014).

       4.      "Access to medication-assisted treatment can mean [the] difference between life

or death." Michael Botticelli, October 23, 2014, Director, White House Office of National Drug

Control Policy (emphasis added).     Methadone, by acting on opiate receptors in the brain that

are implicated in the changes in brain chemistry and function associated with drug dependence,

reduces patients' cravings for opiates and blocks its effects, thereby enabling patients to lead

productive lives.

       5.      Plaintiffs bring this action to challenge Network 180's determination that,

despite the overwhelming evidence to the contrary, there is not a need for additional MAT

facilities in Kent County.




                                               2
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.3 Page 3 of 15



       6.      Plaintiffs John Doe #1 and John Doe #2 are recovering opioid addicts that

receive methadone treatment on a daily basis. They are Medicaid eligible, however, both are

unable to utilize Medicaid coverage to access their methadone treatment due to Defendant's

refusal to recognize MedMark as a Medicaid approved MAT provider in Kent County.

       7.      Plaintiffs John Doe #1 and John Doe #2 both live on a fixed income due to

numerous disabilities.

       8.      Plaintiffs John Doe #1 and John Doe #2, as opioid-dependent individuals, are

disabled for purposes of the ADA and Rehabilitation Act.

       9.      Plaintiffs John Doe #1 and John Doe #2 are forced to attend MedMark of

Kentwood that is currently a per-day pay-clinic due to Network 180's refusal to provide access

to Plaintiffs' chosen MAT provider (MedMark of Kentwood).

       10.     At the time of the filing of this lawsuit, Network 180 has elected to contract with

only two MAT providers – one of whom ("Cherry Street") receives approximately 95% of all

eligible Medicaid eligible patients in Kent County.

       11.     On information and belief, Cherry Street serves between 1300 and 1400

recovering opioid addicts per day.

       12.     Long lines and wait-times are commonplace at Cherry Street, often with patients

waiting outside in all seasons for many hours, beginning early in the morning.

       13.     Patients are served at Cherry Street on a first-come-first-served basis.

       14.     Patients needing to see a doctor will routinely wait in excess of five hours at

Cherry Street before gaining access to a physician.




                                                3
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.4 Page 4 of 15



       15.     Due to Cherry Street's extraordinary wait times, discussed below in greater

detail, opportunistic drug dealers, recognizing a vulnerable group of disabled individuals, are

common-place outside of the Cherry Street facility.

       16.     Plaintiff John Doe #1 has been propositioned while at Cherry Street to buy drugs,

sell his take-home doses, or buy/sell clean urine.

       17.     Network 180 has publicly taken the position that there is no need for additional

MAT providers in Kent County because, according to its Director of Network Services, Ross

Buitendorp, if Network 180 has "too many providers, it becomes difficult to manage."

https://www.wzzm13.com/article/news/local/kentwood/kentwood-clinic-sues-for-access-to-

addicts-treated-with-methadone/69-3636b445-6dc6-442c-a785-80b8aafeb7cd.

       18.     Kent County needs additional MAT providers to serve all disabled individuals.

       19.     Under Network 180's oversight, Kent County saw a record number of overdose

deaths in 2017 due to the opioid crisis.

       20.     Network 180 and Mr. Buitendorp's position that too many providers creates an

undue burden on the Defendant clearly ignores its obligations under Section 504 and the ADA

and further evidences the arbitrary and capricious nature of its decision to refuse to open the

provider panels in order to better serve the health and welfare of the poorest and most

vulnerable in Kent County.

       21.     "Every third day, someone is dying from opioid overdose in Kent County. That's

a huge problem. It's a huge deal. It is a crisis. It's a crisis everywhere in the country." Adam

London, Health Officer for the Kent County Health Department. Leon Hendrix, Kent County

sees record opioid deaths in 2017, WoodTV, March 13, 2018, https://www.woodtv.com/news/

target-8/a-killer-among-us/kent-county-sees-record-opioid deaths-in-2017/1039707633.



                                                4
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.5 Page 5 of 15



       22.      Michigan, as a participant in Medicaid, must provide medical assistance to

individuals who meet the eligibility standards applicable to required coverage groups (so-called

“mandatory populations”). Medicaid Act, 42 U.S.C. § 1396a(a)(10)(A)(i).

       23.      In order to be eligible for federal Medicaid funding, Michigan must cover, and

may not exclude from Medicaid, individuals who: (1) are part of a mandatory population group;

(2) meet the minimum financial eligibility criteria applicable to that population group; (3) are

residents of the state in which they apply; and (4) are U.S. citizens or certain qualified

immigrants. Id. §§ 1396a(a)(10)(A), 1396a(b)(2), (3); 8 U.S.C. §§ 1611, 1641.

       24.      The mandatory Medicaid population groups include children; parents and

certain other relatives (who are not elderly, blind, or disabled); pregnant women; the elderly,

blind, or disabled; and individuals under age 26 who were in foster care until age 18 (“former

foster care youth”). 42 U.S.C. § 1396a(a)(10)(A)(i).

       25.      The Medicaid Act also requires Michigan to “provide such safeguards as may

be necessary to assure that eligibility … and such care and services will be provided, in a

manner consistent with simplicity of administration and the best interests of the recipients.” Id.

§ 1396a(a)(19).

       26.      Defendant's decision to refuse to provide adequate access to MAT treatment

providers has effectively resulted in the individual Plaintiffs being deprived access to Medicaid

covered treatment options.

       27.      Network 180's decision to send nearly all patients to a single provider with

significant wait times requiring disabled persons to stand in line for hours on end is not in the

"best interests of the recipients," contrary to the requirements of the Medicaid Act. Id. §

1396a(a)(19).



                                                5
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.6 Page 6 of 15



        28.     Many Medicaid eligible persons, including Plaintiffs John Doe #1 and John Doe

#2, are physically unable to wait in line for hours on end such that they are unable to access

MAT.

        29.     Federal law prohibits public entities from excluding persons with disabilities or

discriminating against them in the provision of benefits, programs or activities.          These

protections extend to entities participating in supervised drug rehabilitation programs, such as

MedMark that both Plaintiff John Doe #1 and John Doe #2 attend.           This action challenges

Network 180's discrimination.

                                JURISDICTION AND VENUE

        30.     This Court has jurisdiction over the federal claims in this action, pursuant to 28

U.S.C. § 1331 and 1343.

        31.     Venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                           PARTIES

        32.     Plaintiff, MedMark, is a Michigan limited liability company that seeks to

become a Medicaid approved provider of Network 180's for the purposes of administering MAT

treatment to recovering addicts. MedMark operates a "pay-clinic" located at 5500 Division

Ave S, Suite A, Kentwood, Michigan 49548. MedMark sues on its own behalf and on behalf

of its other patients.

        33.     Plaintiff John Doe #1 is a 60-year-old man who lives in Kent County, Michigan.

At all times relevant to this Complaint, John Doe #1 was disabled as recognized and defined

under the Rehabilitation Act and the Americans with Disabilities Act. John Doe #1 is enrolled

in the Michigan Medicaid program.




                                                6
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.7 Page 7 of 15



       34.     Plaintiff John Doe #2 is a 50-year-old man who lives in Kent County, Michigan.

At all times relevant to this Complaint, John Doe #2 was disabled as recognized and defined

under the Rehabilitation Act and the Americans with Disabilities Act. John Doe #2 is enrolled

in the Michigan Medicaid program.

       35.     Defendant Kent County Community Mental Health Authority d/b/a Network

180 is a governmental body operating in Kent County, Michigan. Network 180 LLC is a shell

company created and maintained by Kent County Community Mental Health Authority for the

purpose of protecting the "Network 180" name from being intentionally adopted or used by

some other public or private entity in Michigan.

       36.     Network 180 contracts with a designated pre-paid inpatient health plan (PIHP),

the Lakeshore Regional Entity ("LRE"), through which Medicaid funding is channeled.

       37.     To date, Network 180 has refused to produce copies of its contracts with the

LRE that are responsive to an October 8, 2018 request made under the Michigan Freedom of

Information Act, Public Act 442 of 1976, MCL 15.231 et seq.

       38.     Network 180 regulates who may become a Medicaid approved MAT provider

in Kent County.

       39.     Network 180 only opens its provider panels once every six years even though a

current need exists for additional MAT providers in Kent County.

       40.     The determination on whether a "need" exists falls to one person within Network

180, who, in turn, makes a recommendation to the Board of Directors of Network 180 on

whether to issue a request for proposal.




                                              7
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.8 Page 8 of 15



                               STATUTORY BACKGROUND

A.     The Medicaid Program / Eligibility and Coverage

       41.      Title XIX of the Social Security Act establishes the cooperative federal-state

medical assistance program known as Medicaid. See 42 U.S.C. §§ 1396 to 1396w-5.

       42.      Medicaid’s stated purpose is to enable each state, as far as practicable, “to

furnish [] medical assistance” to individuals “whose income and resources are insufficient to

meet the costs of necessary medical services” and to provide “rehabilitation and other services

to help such families and individuals attain or retain capability for independence or self-care.”

Id. § 1396 1.

       43.      Using household income and other specific criteria, the Medicaid Act delineates

who is eligible to receive Medicaid coverage. Id. § 1396a(a)(10)(A), (C).

       44.      The Act contains required coverage groups as well as options for states to extend

Medicaid to additional population groups. Id.

       45.      Michigan, as a participant in Medicaid, must provide medical assistance to

individuals who meet the eligibility standards applicable to required coverage groups (so-called

“mandatory populations”). Id. § 1396a(a)(10)(A)(i).

       46.      To be eligible for federal Medicaid funding, Michigan must cover, and may not

exclude from Medicaid, individuals who: (1) are part of a mandatory population group; (2) meet

the minimum financial eligibility criteria applicable to that population group; (3) are residents

of the state in which they apply; and (4) are U.S. citizens or certain qualified immigrants. Id.

§§ 1396a(a)(10)(A), 1396a(b)(2), (3); 8 U.S.C. §§ 1611, 1641.

       47.      The mandatory Medicaid population groups include children; parents and

certain other relatives (who are not elderly, blind, or disabled); pregnant women; the elderly,



                                                8
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.9 Page 9 of 15



blind, or disabled; and individuals under age 26 who were in foster care until age 18 (“former

foster care youth”). 42 U.S.C. § 1396a(a)(10)(A)(i).

       48.      Michigan must maintain a comprehensive Medicaid plan for medical assistance

that the Secretary has approved. Id. § 1396a. The statute defines “medical assistance” to include

a range of health care services that participating states must cover or are permitted to cover at

state option. Id. § 1396d(a).

       49.      The Medicaid Act requires Michigan to cover all members of a covered

population group. In other words, Michigan may not cover subsets of a population group

described in the Medicaid Act. See id. § 1396a(a)(10)(B). This requirement applies to optional

and mandatory population groups: if Michigan elects to cover an optional group, it must cover

all eligible individuals within that group. Id.

       50.      Michigan cannot impose additional eligibility requirements that are not

explicitly permitted by the Medicaid Act. See id. § 1315(a)(10)(A).

       51.      The Medicaid Act requires Michigan to “provide such safeguards as may be

necessary to assure that eligibility … and such care and services will be provided, in a manner

consistent with simplicity of administration and the best interests of the recipients.” Id. §

1396a(a)(19).

       52.      Kent County Community Mental Health Authority, d/b/a Network 180, has

imposed additional eligibility requirements to receive MAT coverage in Kent County that are

not permitted by the Medicaid Act.

       53.      Through its decisions to deny the individual Plaintiffs access to their chosen

provider, Network 180 forces MAT recipients that are Medicaid eligible to wait in line for hours

to receive their daily treatment.



                                                  9
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.10 Page 10 of 15



        54.     By adopting unreasonable requirements for MedMark to become a Medicaid

 approved MAT provider and, instead, referring 95% of all eligible Kent County MAT recipients

 to one provider, Network 180 has imposed upon the individual Plaintiffs requirements that

 prohibit them from obtaining Medicaid covered MAT.



                                 GENERAL ALLEGATIONS

        55.     Network 180 contracts with a designated pre-paid inpatient health plan (PIHP),

 the Lakeshore Regional Entity, through which Medicaid funding is managed. To become an

 approved Medicaid provider in Kent County, Network 180 must first open its provider panels

 to prospective applicants for proposals. Network 180 only opens its provider panels once every

 six years and even then, whether to accept a new provider is believed to be based upon the

 subjective belief of one individual within Network 180 to determine whether a need exists.

        56.     Approximately 95% of all Medicaid eligible methadone patients in Kent County

 receive treatment from one facility – Cherry Street. Cherry Street doses between 1300 and

 1400 patients a day.    Despite this, Network 180 takes the position that no need exists for

 additional Medicaid eligible MAT providers in Kent County, Michigan.

        57.     John Doe #1 is a former opioid addict and is currently participating in a

 medication assisted treatment program at MedMark of Kentwood.

        58.     John Doe #1 is substantially limited in his major life activity of walking or

 standing for extended periods of time due to chronic and debilitating back issues, for which he

 receives social security disability. John Doe #1 also suffers from extreme anxiety. John Doe

 #1 is a former patient of Cherry Street Health.




                                                   10
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.11 Page 11 of 15



        59.     While a patient at Cherry Street Health, John Doe #1 was subjected to lengthy-

 lines and wait-times in order to receive his daily methadone treatment. This resulted in

 increased pain and suffering to him and substantially increased his anxiety. John Doe #1 also

 felt stigmatized and humiliated at Cherry Street Health. He was propositioned on a near daily

 basis by other patients and/or drug dealers outside of Cherry Street Health to sell him drugs, to

 buy his take-home doses, and/or to sell him clean urine.

        60.     At all relevant times, John Doe #1 felt unsafe at Cherry Street Health. He is

 eligible for Medicaid. John Doe #1 cannot access or utilize Medicaid, however, because

 Network 180 has assigned approximately 1300 recovering addicts to one facility (Cherry Street)

 and refused to open its provider panels to additional MAT facilities such as MedMark . His

 disabilities physically prevent him from going to Cherry Street Health. As a result, he is forced

 to pay out of pocket on a daily basis to receive his treatment.

        61.     John Doe #2 is a former addict and is currently participating in a medication

 assisted treatment program at MedMark.

        62.     John Doe #2 is substantially limited in his major life activity of walking or

 standing for any period of time due to his Crohn's Disease, for which he receives social security

 disability. He is in constant pain due to this disease. John Doe #2 cannot physically stand in

 line to wait for his daily medication. He is eligible for Medicaid. He cannot access or utilize

 Medicaid, however, because Network 180 has assigned approximately 1300 recovering addicts

 to one facility (Cherry Street) and refused to open its provider panels to additional Medicaid

 approved MAT facilities.

        63.     John Doe #2's disabilities physically prevent him from going to Cherry Street

 Health. As a result, he is forced to pay out of pocket on a daily basis to receive his treatment.



                                                11
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.12 Page 12 of 15



                                            COUNT I:

                     CLAIMS UNDER THE REHABILITATION ACT –
                     DEFENDANT'S ACTIONS UNDER SECTION 621

        64.     Plaintiffs incorporate by reference the allegations contained in paragraphs I

 through 68.

        65.     Congress intended that individuals seeking to overcome their addiction would

 be protected by the Rehabilitation Act when seeking access to services, benefits, and

 employment provided by a federally-funded program.

        66.     The Rehabilitation Act specifically recognizes as handicapped those individuals

 with drug-addiction who are "participating in a supervised rehabilitation program and [are] no

 longer engaging [in the illegal use of drugs]." 29 U.S.C. § 706 (8)(C)(ii)(II).

        67.     Section 504 of the Rehabilitation Act prohibits discrimination against persons

 with disabilities by any entity that receives federal financial assistance:

                no otherwise qualified individual with a disability ... shall, solely
                by reason of her or his disability, be excluded from the
                participation in, be denied the benefits of, or be subjected to
                discrimination under any program or activity receiving Federal
                financial assistance ....

 29 U.S.C. § 794(a).

        68.     Because the Rehabilitation Act broadly defines "program or activity" to include

 "all of the operations of' a local government receiving federal financial assistance, 29 U.S.C. §

 794(b)(1)(A) (1999), providing access to MAT, a normal function of a governmental entity, is

 a covered activity within the meaning of the Act.

        69.     Defendant's actions violate Section 504 and such actions harmed and continue

 to harm the individual Plaintiffs and other persons with disabilities.




                                                 12
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.13 Page 13 of 15



         70.     As a proximate result of Defendant's discriminatory behavior, the individual

 Plaintiffs have been denied reasonable and appropriate access to MAT and have expended

 significant time and personal resources in an effort to access such treatment. Further, Plaintiff

 MedMark has expended time and financial resources and has lost the opportunity to conduct its

 business and provide a much-needed service to Kent County.

                                            COUNT II:

                        CLAIMS UNDER TITLE II OF THE ADA-
                      DEFENDANT'S ACTIONS UNDER SECTION 621

         71.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 70.

         72.     Plaintiffs are qualified individuals with disabilities within the meaning of 42

 U.S.C. § 12101.

         73.     Defendant Network 180 is a qualifying public entity within the meaning of the

 ADA. 42 U.S.C. § 12131(1)(A) (1999).

         74.     Section 12132 constitutes a general prohibition against discrimination on the

 basis of disability by public entities:

                 subject to the provisions of this subchapter, no qualified
                 individual with a disability shall, by reason of such disability, be
                 excluded from participation in or be denied the benefits of the
                 services, programs, or activities of a public entity, or be subjected
                 to discrimination by any such entity.

 42 U.S.C. § 12132.

         75.     Congress' stated broad goal in enacting the ADA was to provide "a clear and

 comprehensive national mandate for the elimination of discrimination against individuals with

 disabilities." 42 U.S.C. § 1210l(b)(l).




                                                  13
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.14 Page 14 of 15



        76.       Providing reasonable and appropriate access is an activity covered under Title

 II of the ADA.

        77.       In the preamble to the regulations implementing 42 U.S.C. § 12132, the

 Department of Justice noted that "title II applies to anything a public entity does," 28 C.F.R. pt.

 35, app. A at 438 (1998).

        78.       Defendant's actions violate Title II of the ADA and such actions harmed and

 continue to harm Plaintiffs and other persons with disabilities.

        79.       Because of Defendant's discriminatory behavior, the individual Plaintiffs have

 been denied reasonable and appropriate access to MAT and have expended significant time and

 personal resources in an effort to access such treatment. Further, Plaintiff MedMark has

 expended time and financial resources and has lost the opportunity to conduct its business and

 provide a much-needed service.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

 in favor of Plaintiffs and against Defendant and award the following relief:

        a. Declaratory relief, including but not limited to a declaration that Defendant Network

              180's policies and practices discriminate against Medicaid eligible MAT patients in

              Kent County in that nearly all eligible patients are referred to a single facility without

              any consideration for a patient's ability to stand and/or to wait or any concern for the

              privacy of the patients;

        b. Declaratory relief directing Defendant to open its provider panel to any eligible

              provider wishing to provide MAT treatment to Medicaid eligible patients in Kent

              County;



                                                   14
Case 1:19-cv-00093-RJJ-RSK ECF No. 1 filed 02/05/19 PageID.15 Page 15 of 15



         c. MedMark has suffered economic injury from this violation, including expenses of

             approximately $1,000,000 since May 2018 and estimated lost profits of at least

             $200,000 per year at its Kentwood location;

         d. Damages in the amounts that Plaintiffs John Doe #1 and John Doe #2 have been

             forced to expend in out-of-pocket-costs for MAT treatment, in lieu of receiving

             Medicaid coverage, as a result of Defendant's discriminatory practices in assigning

             nearly all Medicaid eligible MAT patients to a single facility;

         e. Award Plaintiffs their reasonable attorney fees and costs;

         f. Any such further relief as the Court deems just and appropriate.


                                         Respectfully submitted,

                                         FRASER TREBILCOCK
                                         Attorneys for Plaintiffs

 Dated: February 5, 2019                 By:      /s/ Aaron L. Davis
                                                 Aaron L. Davis (P77406)
                                                 adavis@fraserlawfirm.com

                                                 Thaddeus E. Morgan (P47394)
                                                 tmorgan@fraserlawfirm.com

                                                 124 West Allegan Street, Suite 1000
                                                 Lansing, Michigan 48933
                                                 Telephone:    (517) 482-5800


                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 5th day of February, 2019, I electronically filed the foregoing
 paper with the clerk of the court using the ECF system which will send notification of such
 filing to counsel of record.

                                                  /s/ Aaron L. Davis
                                                 Aaron L. Davis (P77406)




                                                  15
